

116 HR 4999 IH: To amend the Internal Revenue Code of 1986 to require fairness and diversity in opportunity zone investment.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4999IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Johnson of Georgia (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require fairness and diversity in opportunity zone
			 investment.
	
		1.Opportunity zone fairness and inclusion
 (a)In generalSection 1400Z–2(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(4)Opportunity Fund fairness and inclusion
 (A)In generalA fund shall not be treated as a qualified opportunity fund for purposes of this section unless such fund—
 (i)meets the investment advisory board requirements of subparagraph (B), (ii)meets the investment diversity requirements of subparagraph (C),
 (iii)meets the affordable housing investment requirements of subparagraph (D), and (iv)with respect to each investment in an opportunity zone, assesses, and prepares a written report detailing, how such investment will affect different racial and ethnic groups within the zone and submits such report to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the Joint Committee on Taxation.
 (B)Investment advisory boardThe requirements of this subparagraph shall not be treated as met with respect to any fund unless such fund has, for each qualified opportunity zone within which the fund invests in qualified opportunity zone property, an investment advisory board which—
 (i)is appointed by the local government of the jurisdiction within which the zone to which such advisory board relates is located, and
 (ii)advises the fund in directing investments in the zone for the benefit of the zone. (C)Investment diversity requirementsThe requirements of this subparagraph shall not be treated as met with respect to any fund unless—
 (i)at least 30 percent of the fund’s qualified opportunity zone property is qualified opportunity zone property with respect to an opportunity zone within a county, or local jurisdiction, the population of which is 200,000 or less,
 (ii)at least 50 percent of the fund’s qualified opportunity zone property consists of interests in partnerships, and stock of corporations, which are—
 (I)small business concerns owned and controlled by women (within the meaning of section 3(n) of the Small Business Act (15 U.S.C. 632(n)), or
 (II)small business concerns owned and controlled by socially and economically disadvantaged individuals under section 8(d)(3)(C) of such Act (15 U.S.C. 637(d)(3)(C)), and
 (iii)at least 40 percent of the fund’s qualified opportunity zone property consists of— (I)stock in corporations, interests in a partnerships, or other property, the value of each of which does not exceed $20 million, and
 (II)stock in corporations, or interests in partnerships, the price-earnings ratio of each of which is under 5.
 (D)Affordable housing investment requirementsThe requirements of this subparagraph shall not be treated as met with respect to any fund unless in the case of any investment in qualified opportunity zone property which consists of a residential property project, at least 20 percent of the units in the project are occupied by individuals whose income is—
 (i)not more than 30 percent of area median gross income, or (ii)not more than 200 percent of the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)) for a family of the size involved.
 (E)Investment measurementFor purposes of this paragraph, percentages of qualified opportunity zone property held by a qualified opportunity fund shall be determined under rules similar to the rules of paragraph (1).
 (F)Failure to meet requirementIn the case of a qualified opportunity fund which fails to meet any of the requirements of this paragraph, subsection (b) shall be applied by substituting the date of such failure for December 31, 2026 in paragraph (1)(B) thereof..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 